JUDGMENT
Goldberg, Judge:
This case having been duly submitted for decision, the court remanded certain issues to the U.S. Department of Commerce *402(“Commerce”). Nihon Cement Co. v. United States, Slip Op. 93-80 (May 25, 1993). Commerce submitted its Final Remand Results on September 10, 1993. Defendant-Intervenors subsequently filed a motion requesting reconsideration of the court’s order of remand in light of the decision of the United States Court of Appeals for the Federal Circuit in Ad Hoc Committee of AZ-NM-TX-FL Producers of Gray Portland Cement v. United States, 13 F.3d 398 (Fed. Cir. 1994), regarding the treatment of pre-sale home market movement expenses. The court granted Defendant-Intervenors’ motion as it pertained to Nihon Cement Co., Ltd. by order dated May 19,1994. The court granted Defendant-Interve-nors’ motion as it pertained to Onoda Cement Co., Ltd. by order dated May 24,1994. With regard to Nihon Cement Co., Ltd., Commerce submitted its Final Results Of Redetermination Pursuant To Court Remand on July 5, 1994. With regard to Onoda Cement Co., Ltd. and the “All Others” rate, Commerce submitted its Final Results Of Redeter-mination Pursuant To Court Remand on September 8, 1994.
The parties subsequently filed comments upon the results of Commerce’s remand determinations. Commerce responded to the parties’ comments on January 6,1995, requesting that the court again remand this action in order to provide Commerce an opportunity to reexamine the calculation of Nihon’s margin by taking into account the October 3, 1990 Supplemental Response submitted by Nihon during the original investigation. By order dated January 19, 1995, the court sustained Commerce’s remand determination with respect to the calculation of Onoda’s margin, and ordered this action remanded to Commerce for reconsideration of its calculation of Nihon’s margin.
This court, having received and reviewed Commerce’s Final Results Of Redetermination Pursuant To Court Remand dated February 16, 1995, and not having received any responses to said Remand Results, it is hereby
Ordered, adjudged, and decreed: that Commerce’s Final Results of Redetermination Pursuant to Court Remand issued February 16,1995, having complied with this court’s order of remand and resulting in revised weighted-average dumping margins of 69.89 percent for Nihon Cement Co., Ltd., and 70.23 percent for “All Others,” are affirmed; it is further
Ordered, adjudged, and decreed: that Commerce’s Final Results of Redetermination Pursuant to Court Remand issued September 8,1994, having complied with this court’s order of remand and resulting in a revised weighted-average dumping margin of 70.52 percent for Onoda Cement Co., Ltd., are affirmed; and it is further
Ordered, adjudged, and decreed: that because all other issues have been decided, this consolidated action is hereby dismissed.